

	

		II

		109th CONGRESS

		1st Session

		S. 160

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  individuals a refundable credit against income tax for the purchase of private

		  health insurance, and for other purposes. 

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Save Act.

		

			I

			Refundable health insurance credit

			

				101.

				Refundable credit for health insurance coverage

				

					(a)

					In general

					Subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to refundable credits) is amended by

			 redesignating section 36 as section 37 and by inserting after section 35 the

			 following new section:

					

						

							36.

							Health insurance costs

							

								(a)

								In general

								In the case of an individual, there shall be allowed as a

				credit against the tax imposed by this subtitle an amount equal to the amount

				paid during the taxable year for qualified health insurance for the taxpayer,

				his spouse, and dependents.

							

								(b)

								Limitations

								

									(1)

									In general

									The amount allowed as a credit under subsection (a) to the

				taxpayer for the taxable year shall not exceed the sum of the monthly

				limitations for coverage months during such taxable year for each individual

				referred to in subsection (a) for whom the taxpayer paid during the taxable

				year any amount for coverage under qualified health insurance.

								

									(2)

									Phaseout of amount

									

										(A)

										Reduction based on adjusted gross income

										The amount determined under paragraph (1) for any taxable year

				shall be reduced (but not below zero) by the amount determined under

				subparagraph (B).

									

										(B)

										Amount of reduction

										The amount determined under this subparagraph with respect to

				any amount determined under paragraph (1) shall be the amount which bears the

				same ratio to such amount determined under paragraph (1) as—

										

											(i)

											the excess of—

											

												(I)

												the taxpayer’s adjusted gross income for such taxable year,

				over

											

												(II)

												the applicable dollar amount, bears to

											

											(ii)

											$10,000.

										The

				rules of subparagraphs (B) and (C) of section 219(g)(2) shall apply to any

				reduction under this subparagraph.

										(C)

										Definitions

										For purposes of this paragraph—

										

											(i)

											adjusted gross income shall be determined in the same manner as

				under section 408A(c)(3)(C)(i), and

										

											(ii)

											the applicable dollar amount is—

											

												(I)

												in the case of a taxpayer filing a joint return, an amount

				equal to 350 percent of the poverty line (as defined in section 673(2) of the

				Community Services Block Grant Act, for a family of 4) for the taxable

				year,

											

												(II)

												in the case of any other taxpayer (other than a married

				individual filing a separate return), 350 percent of the poverty line (as so

				defined for an individual) for the taxable year, and

											

												(III)

												in the case of a married individual filing a separate return,

				zero.

											

									(3)

									Monthly limitation

									

										(A)

										In general

										The monthly limitation for an individual for each coverage

				month of such individual during the taxable year is the amount equal to

				1/12th of—

										

											(i)

											the base amount, plus

										

											(ii)

											50 percent of the amount paid in excess of the base

				amount.

										

										(B)

										Base amount

										For purposes of this paragraph, the base amount is—

										

											(i)

											$1,000 if such individual is the taxpayer,

										

											(ii)

											$500 if—

											

												(I)

												such individual is the spouse of the taxpayer,

											

												(II)

												the taxpayer and such spouse are married as of the first day of

				such month, and

											

												(III)

												the taxpayer files a joint return for the taxable year,

				and

											

											(iii)

											$500 if such individual is an individual for whom a deduction

				under section 151(c) is allowable to the taxpayer for such taxable year.

										

										(C)

										Limitation on number of individuals other than

				taxpayer

										Not more than 3 individuals may be taken into account by the

				taxpayer under clauses (ii) and (iii) of subparagraph (B).

									

										(D)

										Special rule for married individuals

										In the case of an individual—

										

											(i)

											who is married (within the meaning of section 7703) as of the

				close of the taxable year but does not file a joint return for such year,

				and

										

											(ii)

											who does not live apart from such individual’s spouse at all

				times during the taxable year, the limitation imposed by subparagraph (C) shall

				be divided equally between the individual and the individual’s spouse unless

				they agree on a different division.

										

									(4)

									Coverage month

									For purposes of this subsection—

									

										(A)

										In general

										The term coverage month means, with respect to an

				individual, any month if—

										

											(i)

											as of the first day of such month such individual is covered by

				qualified health insurance, and

										

											(ii)

											the premium for coverage under such insurance for such month is

				paid by the taxpayer.

										

										(B)

										Employer-subsidized coverage

										

											(i)

											In general

											Such term shall not include any month for which such individual

				participates in any subsidized health plan (within the meaning of section

				162(l)(2)) maintained by any employer of the taxpayer or of the spouse of the

				taxpayer.

										

											(ii)

											Premiums to nonsubsidized plans

											If an employer of the taxpayer or the spouse of the taxpayer

				maintains a health plan which is not a subsidized health plan (as so defined)

				and which constitutes qualified health insurance, employee contributions to the

				plan shall be treated as amounts paid for qualified health insurance.

										

										(C)

										Cafeteria plan and flexible spending account

				beneficiaries

										Such term shall not include any month during a taxable year if

				any amount is not includible in the gross income of the taxpayer for such year

				under section 106 with respect to—

										

											(i)

											a benefit chosen under a cafeteria plan (as defined in section

				125(d)), or

										

											(ii)

											a benefit provided under a flexible spending or similar

				arrangement.

										

										(D)

										Medicare and medicaid

										Such term shall not include any month with respect to an

				individual if, as of the first day of such month, such individual—

										

											(i)

											is entitled to any benefits under title XVIII of the

				Social Security Act, or

										

											(ii)

											is a participant in the program under title XIX or XXI of such

				Act.

										

										(E)

										Certain other coverage

										Such term shall not include any month during a taxable year

				with respect to an individual if, at any time during such year, any benefit is

				provided to such individual under—

										

											(i)

											chapter 89 of title 5, United States Code,

										

											(ii)

											chapter 55 of title 10, United States Code,

										

											(iii)

											chapter 17 of title 38, United States Code, or

										

											(iv)

											any medical care program under the

				Indian Health Care Improvement

				Act.

										

										(F)

										Prisoners

										Such term shall not include any month with respect to an

				individual if, as of the first day of such month, such individual is imprisoned

				under Federal, State, or local authority.

									

										(G)

										Insufficient presence in United States

										Such term shall not include any month during a taxable year

				with respect to an individual if such individual is present in the United

				States on fewer than 183 days during such year (determined in accordance with

				section 7701(b)(7)).

									

									(5)

									Coordination with deduction for health insurance costs of

				self-employed individuals

									In the case of a taxpayer who is eligible to deduct any amount

				under section 162(l) for the taxable year, this section shall apply only if the

				taxpayer elects not to claim any amount as a deduction under such section for

				such year.

								

								(c)

								Reduced credit for participants in health plans of

				employers

								In the case of any individual who participates in a subsidized

				health plan (within the meaning of section 162(l)(2)) maintained by any

				employer of the taxpayer or of the spouse of the taxpayer (not including a

				cafeteria plan (as defined in section 125(d)), there shall be allowed to the

				taxpayer one-half of the credit that would be allowed to the taxpayer under

				subsection (a) (determined without regard to the participation in the health

				plan) if the monthly limitation were determined without the addition of the

				amount described in subsection (b)(3)(A)(ii).

							

								(d)

								Qualified health insurance

								For purposes of this section—

								

									(1)

									In general

									The term qualified health insurance means

				insurance which constitutes medical care as defined in section 213(d) without

				regard to—

									

										(A)

										paragraph (1)(C) thereof, and

									

										(B)

										so much of paragraph (1)(D) thereof as relates to qualified

				long-term care insurance contracts.

									

									(2)

									Exclusion of certain other contracts

									Such term shall not include insurance if a substantial portion

				of its benefits are excepted benefits (as defined in section 9832(c)).

								

								(e)

								Medical savings account and health savings account

				contributions

								

									(1)

									In general

									If a deduction would (but for paragraph (2)) be allowed under

				section 220 or 223 to the taxpayer for a payment for the taxable year to the

				medical savings account or health savings account of an individual, subsection

				(a) shall be applied by treating such payment as a payment for qualified health

				insurance for such individual.

								

									(2)

									Denial of double benefit

									No deduction shall be allowed under section 220 or 223 for that

				portion of the payments otherwise allowable as a deduction under section 220 or

				223 for the taxable year which is equal to the amount of credit allowed for

				such taxable year by reason of this subsection.

								

								(f)

								Special rules

								

									(1)

									Coordination with medical expense and high deductible health

				plan deductions

									The amount which would (but for this paragraph) be taken into

				account by the taxpayer under section 213 or 224 for the taxable year shall be

				reduced by the credit (if any) allowed by this section to the taxpayer for such

				year.

								

									(2)

									Denial of credit to dependents

									No credit shall be allowed under this section to any individual

				with respect to whom a deduction under section 151 is allowable to another

				taxpayer for a taxable year beginning in the calendar year in which such

				individual’s taxable year begins.

								

									(3)

									Denial of double benefit

									No credit shall be allowed under subsection (a) if the credit

				under section 35 is allowed and no credit shall be allowed under 35 if a credit

				is allowed under this section 35.

								

									(4)

									Election not to claim credit

									This section shall not apply to a taxpayer for any taxable year

				if such taxpayer elects to have this section not apply for such taxable

				year.

								

									(5)

									Inflation adjustment

									In the case of any taxable year beginning in a calendar year

				after 2005, each dollar amount contained in subsection (b)(3)(B) shall be

				increased by an amount equal to—

									

										(A)

										such dollar amount, multiplied by

									

										(B)

										the cost-of-living adjustment determined under section 1(f)(3)

				for the calendar year in which the taxable year begins, determined by

				substituting calendar year 2004 for calendar year

				1992 in subparagraph (B) thereof.

									Any

				increase determined under the preceding sentence shall be rounded to the

				nearest multiple of $50 ($25 in the case of the dollar amount in subsection

				(b)(3)(B)(iii))..

				

					(b)

					Information reporting

					

						(1)

						In general

						Subpart B of part III of subchapter A of chapter 61 of the

			 Internal Revenue Code of 1986 (relating to information concerning transactions

			 with other persons) is amended by inserting after section 6050T the following

			 new section:

						

							

								6050U.

								Returns relating to payments for qualified health

				insurance

								

									(a)

									In general

									Any person who, in connection with a trade or business

				conducted by such person, receives payments during any calendar year from any

				individual for coverage of such individual or any other individual under

				creditable health insurance, shall make the return described in subsection (b)

				(at such time as the Secretary may by regulations prescribe) with respect to

				each individual from whom such payments were received.

								

									(b)

									Form and manner of returns

									A return is described in this subsection if such return—

									

										(1)

										is in such form as the Secretary may prescribe, and

									

										(2)

										contains—

										

											(A)

											the name, address, and TIN of the individual from whom payments

				described in subsection (a) were received,

										

											(B)

											the name, address, and TIN of each individual who was provided

				by such person with coverage under creditable health insurance by reason of

				such payments and the period of such coverage, and

										

											(C)

											such other information as the Secretary may reasonably

				prescribe.

										

									(c)

									Creditable health insurance

									For purposes of this section, the term creditable health

				insurance means qualified health insurance (as defined in section 36(c))

				other than—

									

										(1)

										insurance under a subsidized group health plan maintained by an

				employer, or

									

										(2)

										to the extent provided in regulations prescribed by the

				Secretary, any other insurance covering an individual if no credit is allowable

				under section 36 with respect to such coverage.

									

									(d)

									Statements to be furnished to individuals with respect to

				whom information is required

									Every person required to make a return under subsection (a)

				shall furnish to each individual whose name is required under subsection

				(b)(2)(A) to be set forth in such return a written statement showing—

									

										(1)

										the name and address of the person required to make such return

				and the phone number of the information contact for such person,

									

										(2)

										the aggregate amount of payments described in subsection (a)

				received by the person required to make such return from the individual to whom

				the statement is required to be furnished, and

									

										(3)

										the information required under subsection (b)(2)(B) with

				respect to such payments.

									The

				written statement required under the preceding sentence shall be furnished on

				or before January 31 of the year following the calendar year for which the

				return under subsection (a) is required to be made.

									(e)

									Returns which would be required to be made by 2 or more

				persons

									Except to the extent provided in regulations prescribed by the

				Secretary, in the case of any amount received by any person on behalf of

				another person, only the person first receiving such amount shall be required

				to make the return under subsection (a).

								.

					

						(2)

						Assessable penalties

						

							(A)

							Subparagraph (B) of section 6724(d)(1) of such Code (relating to

			 definitions) is amended by redesignating clauses (xiii) through (xviii) as

			 clauses (xiv) through (xix), respectively, and by inserting after clause (xii)

			 the following new clause:

							

								

									(xiii)

									section 6050U (relating to returns relating to payments for

				qualified health insurance),

								.

						

							(B)

							Paragraph (2) of section 6724(d) of such Code is amended by

			 striking or at the end of the next to last subparagraph, by

			 striking the period at the end of the last subparagraph and inserting ,

			 or, and by adding at the end the following new subparagraph:

							

								

									(CC)

									section 6050U(d) (relating to returns relating to payments for

				qualified health insurance).

								.

						

						(3)

						Clerical amendment

						The table of sections for subpart B of part III of subchapter A

			 of chapter 61 of such Code is amended by inserting after the item relating to

			 section 6050T the following new item:

						

							

								Sec. 6050U. Returns relating to payments

				for qualified health

				insurance.

							

							.

					

					(c)

					Conforming amendments

					

						(1)

						Paragraph (2) of section 1324(b) of title 31, United States Code,

			 is amended by inserting before the period , or from section 36 of such

			 Code.

					

						(2)

						The table of sections for subpart C of part IV of subchapter A of

			 chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last

			 item and inserting the following new items:

						

							

								Sec. 36. Health insurance

				costs.

								Sec. 37. Overpayments of

				tax.

							

							.

					

					(d)

					Effective date

					The amendments made by this section shall apply to taxable years

			 beginning after December 31, 2004.

				

				102.

				Advance payment of credit for purchasers of qualified health

			 insurance

				

					(a)

					In general

					Chapter 77 of the Internal Revenue Code of 1986 (relating to

			 miscellaneous provisions) is amended by adding at the end the following new

			 section:

					

						

							7529.

							Advance payment of health insurance credit for purchasers of

				qualified health insurance

							

								(a)

								General rule

								In the case of an eligible individual, the Secretary shall make

				payments to the provider of such individual’s qualified health insurance equal

				to such individual’s qualified health insurance credit advance amount with

				respect to such provider.

							

								(b)

								Eligible individual

								For purposes of this section, the term eligible

				individual means any individual—

								

									(1)

									who purchases qualified health insurance (as defined in section

				36(c)), and

								

									(2)

									for whom a qualified health insurance credit eligibility

				certificate is in effect.

								

								(c)

								Qualified health insurance credit eligibility

				certificate

								For purposes of this section, a qualified health insurance

				credit eligibility certificate is a statement furnished by an individual to the

				Secretary which—

								

									(1)

									certifies that the individual will be eligible to receive the

				credit provided by section 36 for the taxable year,

								

									(2)

									estimates the amount of such credit for such taxable year,

				and

								

									(3)

									provides such other information as the Secretary may require

				for purposes of this section.

								

								(d)

								Qualified health insurance credit advance amount

								For purposes of this section, the term qualified health

				insurance credit advance amount means, with respect to any provider of

				qualified health insurance, the Secretary’s estimate of the amount of credit

				allowable under section 36 to the individual for the taxable year which is

				attributable to the insurance provided to the individual by such

				provider.

							

								(e)

								Regulations

								The Secretary shall prescribe such regulations as may be

				necessary to carry out the purposes of this section, including regulations

				modifying recapture rules for any overpayment of the qualified health insurance

				credit advance amount which equals at least 2 percent of the taxpayer’s

				adjusted gross income for the taxable year by allowing periodic payments in

				lieu of a lump-sum payment for any such taxpayer whose savings and income

				warrant such modification.

							.

				

					(b)

					Clerical amendment

					The table of sections for chapter 77 of such Code is amended by

			 adding at the end the following new item:

					

						

							Sec. 7529. Advance payment of health

				insurance credit for purchasers of qualified health

				insurance.

						

						.

				

					(c)

					Effective date

					The amendments made by this section shall apply to taxable year

			 beginning after the date of the enactment of this Act.

				

			II

			Health savings accounts

			

				201.

				Deduction of premiums for high deductible health plans

				

					(a)

					In general

					Part VII of subchapter B of chapter 1 of the Internal Revenue

			 Code of 1986 (relating to additional itemized deductions for individuals) is

			 amended by redesignating section 224 as section 225 and by inserting after

			 section 223 the following new section:

					

						

							224.

							Premiums for high deductible health plans

							

								(a)

								Deduction allowed

								In the case of an individual, there shall be allowed as a

				deduction for the taxable year the aggregate amount paid by such individual as

				premiums under a high deductible health plan with respect to months during such

				year for which such individual is an eligible individual with respect to such

				health plan.

							

								(b)

								Definitions

								For purposes of this section—

								

									(1)

									Eligible individual

									The term eligible individual has the meaning given

				such term by section 223(c)(1).

								

									(2)

									High deductible health plan

									The term high deductible health plan has the

				meaning given such term by section 223(c)(2).

								

								(c)

								Special rules

								

									(1)

									Deduction allowable for only 1 plan

									For purposes of this section, in the case of an individual

				covered by more than 1 high deductible health plan for any month, the

				individual may only take into account amounts paid for 1 of such plans for such

				month.

								

									(2)

									Employer provided coverage

									

										(A)

										In general

										No deduction shall be allowed to an individual under subsection

				(a) for any amount paid for coverage under a high deductible health plan for a

				month if that individual participates in any coverage for such month that is

				excluded (in whole or in part) from the gross income of the individual or the

				individual’s spouse under section 106.

									

										(B)

										Cafeteria plans, etc

										Employer contributions to a cafeteria plan or a flexible

				spending or similar arrangement which are excluded from gross income under

				section 106 shall be treated for purposes of this section as paid by the

				employer.

									

									(3)

									Contributions to health savings account required

									A deduction shall not be allowed under subsection (a) for a

				taxable year with respect to such individual if such individual is not allowed

				a deduction under section 223 for such taxable year.

								

									(4)

									Medical and health savings accounts

									Subsection (a) shall not apply with respect to any amount which

				is paid or distributed out of an Archer MSA or a health savings account which

				is not included in gross income under section 220(f) or 223(f), as the case may

				be.

								

									(5)

									Coordination with deduction for health insurance of

				self-employed individuals

									The amount taken into account by the taxpayer in computing the

				deduction under section 162(l) shall not be taken into account under this

				section.

								

									(6)

									Coordination with medical expense deduction

									The amount taken into account by the taxpayer in computing the

				deduction under this section shall not be taken into account under section

				213.

								.

				

					(b)

					Deduction allowed whether or not individual itemizes other

			 deductions

					Section 62(a) of the Internal Revenue Code of 1986 (defining

			 adjusted gross income) is amended by redesignating paragraph (19) as added by

			 section 703(a) of the American Jobs Creation Act of 2004 as paragraph (20) and

			 by inserting after paragraph (20), as so redesignated, the following new

			 paragraph:

					

						

							(21)

							Premiums for high deductible health plans

							The deduction allowed by section 224.

						.

				

					(c)

					Clerical amendment

					The table of sections for part VII of subchapter B of chapter 1

			 of the Internal Revenue Code of 1986 is amended by striking the last item and

			 inserting the following new items:

					

						

							Sec. 224. Premiums for high deductible

				health plans.

							Sec. 225. Cross

				reference.

						

						.

				

					(d)

					Effective date

					The amendments made by this section shall apply to taxable years

			 beginning after December 31, 2004.

				

				202.

				Credit for contributions to health savings accounts of small

			 business employees

				

					(a)

					In general

					Subpart D of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 (relating to business related credits) is amended by

			 adding at the end the following new section:

					

						

							45J.

							Small employer contributions to health savings

				accounts

							

								(a)

								General rule

								For purposes of section 38, in the case of an eligible

				employer, the small employer HSA contribution credit determined under this

				section for any taxable year with respect to each employee who is an eligible

				individual (as defined in section 223(c)(1)) is an amount equal to the lesser

				of—

								

									(1)

									the amount contributed by such employer to any health savings

				account (as defined in section 223(d) of such employee during the taxable year,

				or

								

									(2)

									$200 ($500, if such employee has family coverage under a high

				deductible health plan (as defined in section 223(c)(2)).

								

								(b)

								Eligible employer

								For purposes of this section, the term eligible

				employer means, with respect to any taxable year, an employer which had

				no more than 100 employees who received at least $5,000 of compensation from

				the employer for the preceding taxable year.

							

								(c)

								Special rules

								For purposes of this section—

								

									(1)

									Aggregation rules

									All persons treated as a single employer under subsection (a)

				or (b) of section 52, or subsection (n) or (o) of section 414, shall be treated

				as one person.

								

									(2)

									Disallowance of deduction

									No deduction shall be allowed for that portion of contributions

				to any health savings accounts for the taxable year which is equal to the

				credit determined under subsection (a).

								

									(3)

									Election not to claim credit

									This section shall not apply to a taxpayer for any taxable year

				if such taxpayer elects to have this section not apply for such taxable

				year.

								.

				

					(b)

					Credit allowed as part of general business credit

					Section 38(b) of the Internal Revenue Code of 1986 (defining

			 current year business credit) is amended by striking plus at the

			 end of paragraph (18), by striking the period at the end of paragraph (19) and

			 inserting , plus, and by adding at the end the following new

			 paragraph:

					

						

							(20)

							in the case of an eligible employer (as defined in section

				45J(b)), the small employer HSA contribution credit determined under section

				45J(a).

						.

				(c)Conforming

			 amendments

					

						(1)

						Subsection (c) of section 196 of the Internal Revenue Code of

			 1986 is amended by striking and at the end of paragraph (11), by

			 striking the period at the end of paragraph (12) and inserting ,

			 and, and by adding at the end the following new paragraph:

						

							

								(13)

								the small employer HSA contribution credit determined under

				section 45J(a).

							.

					

						(2)

						The table of sections for subpart D of part IV of subchapter A of

			 chapter 1 of such Code is amended by adding at the end the following new

			 item:

						

							

								Sec. 45J. Small employer contributions to

				health savings

				accounts.

							

							.

					

					(d)

					Effective date

					The amendments made by this section shall apply to contributions

			 made in taxable years beginning after December 31, 2004.

				

			III

			State high risk pools

			

				301.

				Short title

				This title may be cited as the

			 State High Risk Pool Funding Extension

			 Act of 2005.

			

				302.

				Extension of funding for operation of State high risk health

			 insurance pools

				Section 2745 of the

			 Public Health Service Act

			 (42 U.S.C.

			 300gg–45) is amended to read as follows:

				

					

						2745.

						Promotion of qualified high risk pools

						

							(a)

							Extension of seed grants to States

							The Secretary shall provide from the funds appropriated under

				subsection (d)(1)(A) a grant of up to $1,000,000 to each State that has not

				created a qualified high risk pool as of the date of the enactment of this

				section for the State’s costs of creation and initial operation of such a

				pool.

						

							(b)

							Grants for operational losses

							

								(1)

								In general

								In the case of a State that has established a qualified high

				risk pool that—

								

									(A)

									restricts premiums charged under the pool to no more than 150

				percent of the premium for applicable standard risk rates;

								

									(B)

									offers a choice of two or more coverage options through the

				pool; and

								

									(C)

									has in effect a mechanism reasonably designed to ensure

				continued funding of losses incurred by the State after the end of fiscal year

				2005 in connection with operation of the pool;

								the

				Secretary shall provide, from the funds appropriated under subsection

				(d)(1)(B)(i) and allotted to the State under paragraph (2), a grant for the

				losses incurred by the State in connection with the operation of the

				pool.

								(2)

								Allotment

								The amounts appropriated under subsection (d)(1)(B)(i) for a

				fiscal year shall be made available to the States (or the entities that operate

				the high risk pool under applicable State law) as follows:

								

									(A)

									An amount equal to 50 percent of the appropriated amount for

				the fiscal year shall be allocated in equal amounts among each eligible State

				that applies for assistance under this subsection.

								

									(B)

									An amount equal to 25 percent of the appropriated amount for

				the fiscal year shall be allocated among the States so that the amount provided

				to a State bears the same ratio to such available amount as the number of

				uninsured individuals in the State bears to the total number of uninsured

				individuals in all States (as determined by the Secretary).

								

									(C)

									An amount equal to 25 percent of the appropriated amount for

				the fiscal year shall be allocated among the States so that the amount provided

				to a State bears the same ratio to such available amount as the number of

				individuals enrolled in health care coverage through the qualified high risk

				pool of the State bears to the total number of individuals so enrolled through

				qualified high risk pools in all States (as determined by the

				Secretary).

								

							(c)

							Bonus grants for supplemental consumer benefits

							

								(1)

								In general

								In the case of a State that has established a qualified high

				risk pool, the Secretary shall provide, from the funds appropriated under

				subsection (d)(1)(B)(ii), a grant to be used to provide supplemental consumer

				benefits to enrollees or potential enrollees (or defined subsets of such

				enrollees or potential enrollees) in qualified high risk pools.

							

								(2)

								Benefits

								A State shall use amounts received under a grant under this

				subsection to provide one or more of the following benefits:

								

									(A)

									Low-income premium subsidies.

								

									(B)

									A reduction in premium trends, actual premiums, or other

				cost-sharing requirements.

								

									(C)

									An expansion or broadening of the pool of individuals eligible

				for coverage, including eliminating waiting lists, increasing enrollment caps,

				or providing flexibility in enrollment rules.

								

									(D)

									Less stringent rules, or additional waiver authority, with

				respect to coverage of pre-existing conditions.

								

									(E)

									Increased benefits.

								

									(F)

									The establishment of disease management programs.

								

								(3)

								Limitation

								In allotting amounts under this subsection, the Secretary shall

				ensure that no State receives an amount that exceeds 10 percent of the amount

				appropriated for the fiscal year involved under subsection

				(d)(1)(B)(ii).

							

								(4)

								Rule of construction

								Nothing in this subsection shall be construed to prohibit

				States that, on the date of enactment of the State High Risk Pool Funding

				Extension Act of 2004, are in the process of implementing programs to provide

				benefits of the type described in paragraph (2), from being eligible for a

				grant under this subsection.

							

							(d)

							Funding

							

								(1)

								In general

								Out of any money in the Treasury of the United States not

				otherwise appropriated, there are authorized and appropriated—

								

									(A)

									$15,000,000 for the period of fiscal years 2005 and 2006 to

				carry out subsection (a); and

								

									(B)

									$75,000,000 for each of fiscal years 2006 through 2010, of

				which—

									

										(i)

										two-thirds of the amount appropriated for a fiscal year shall

				be made available for allotments under subsection (b)(2); and

									

										(ii)

										one-third of the amount appropriated for a fiscal year shall be

				made available for allotments under subsection (c)(2).

									

								(2)

								Availability

								Funds appropriated under this subsection for a fiscal year

				shall remain available for obligation through the end of the following fiscal

				year.

							

								(3)

								Reallotment

								If, on June 30 of each fiscal year, the Secretary determines

				that all amounts appropriated under paragraph (1)(B)(ii) for the fiscal year

				will not be allotted, such remaining amounts shall be allotted among States

				receiving grants under subsection (b) for the fiscal year in amounts determined

				pursuant to the formula under subsection (b)(2).

							

								(4)

								No entitlement

								Nothing in this section shall be construed as providing a State

				with an entitlement to a grant under this section.

							

							(e)

							Applications

							To be eligible for a grant under this section, a State shall

				submit to the Secretary an application at such time, in such manner, and

				containing such information as the Secretary may require.

						

							(f)

							Definitions

							In this section:

							

								(1)

								Qualified high risk pool

								

									(A)

									In general

									The term qualified high risk pool has the meaning

				given such term in section 2744(c)(2), except that with respect to subparagraph

				(A) of such section a State may elect to provide for the enrollment of eligible

				individuals through—

									

										(i)

										a combination of a qualified high risk pool and an acceptable

				alternative mechanism; or

									

										(ii)

										other health insurance coverage described in subparagraph

				(B).

									

									(B)

									Health insurance coverage

									Health insurance coverage described in this subparagraph is

				individual health insurance coverage—

									

										(i)

										that meets the requirements of section 2741;

									

										(ii)

										that is subject to limits on the rates charged to

				individuals;

									

										(iii)

										that is available to all individuals eligible for health

				insurance coverage under this title who are not able to participate in a

				qualified high risk pool; and

									

										(iv)

										the defined rate limit of which does not exceed the limit

				allowed for a qualified risk pool that is otherwise eligible to receive

				assistance under a grant under this section.

									

									(C)

									Other coverage

									In addition to coverage described in subparagraph (B), a State

				may provide for the offering of health insurance coverage that provides first

				dollar coverage, limits on cost-sharing, and comprehensive medical, hospital

				and surgical coverage, if the limits on rates for such coverage do not exceed

				the limit described in subparagraph (B)(iv) by more than 25 percentage

				points.

								

								(2)

								Standard risk rate

								The term standard risk rate means a rate—

								

									(A)

									determined under the State high risk pool by considering the

				premium rates charged by other health insurers offering health insurance

				coverage to individuals in the insurance market served;

								

									(B)

									that is established using reasonable actuarial techniques;

				and

								

									(C)

									that reflects anticipated claims experience and expenses for

				the coverage involved.

								

								(3)

								State

								The term State means any of the 50 States and the

				District of Columbia.

							.

			

			IV

			Voluntary choice cooperatives

			

				401.

				Grants for the establishment and operation of

			 cooperatives

				Subpart 1 of part B of title

			 XXVII of the Public Health Service

			 Act (42 U.S.C. 300gg–41 et seq.) is

			 amended by adding at the end the following:

				

					

						2746.

						Grants for the establishment and operation of

				cooperatives

						

							(a)

							In general

							The Secretary may award grants to States for the establishment

				and operation of health insurance purchasing cooperatives that meet the

				requirements of subsection (c).

						

							(b)

							Use of funds

							Amounts provided under a grant under subsection (a) shall be

				used—

							

								(1)

								for the establishment and operation of health insurance

				purchasing cooperatives that meet the requirements of this section;

							

								(2)

								for the support and training of the professional staff of the

				cooperative;

							

								(3)

								in the case of a State that is not operating a health insurance

				purchasing cooperative on the date on which an application for a grant under

				this section is submitted by the State, for the conduct of a feasibility study

				relating to the proposed activities of the cooperative; and

							

								(4)

								for other activities determined appropriate by the Secretary;

				and

							

							(c)

							Requirements of cooperatives

							To be eligible to receive a grant under subsection (a), a State

				shall demonstrate to the Secretary that the purchasing cooperative to be

				established or operated under the grant—

							

								(1)

								has a membership consisting solely of at least two eligible

				employers;

							

								(2)

								is a nonprofit entity certified under State law;

							

								(3)

								is organized as an independent health insurance purchasing

				entity with a commission that meets requirements similar to the requirements

				imposed with respect to the administration of State high risk pools that

				receive funds under section 2745;

							

								(4)

								is wholly owned and administered by the members of the

				cooperative;

							

								(5)

								accepts all eligible employers within the area served by the

				cooperative as members if such employers request such membership;

							

								(6)

								provides assistance to the members in pooling the health

				insurance purchasing power of such members;

							

								(7)

								provides for the collection and distribution of data, and the

				conduct of other activities, to improve the quality of health care

				decisionmaking; and

							

								(8)

								meets such other requirements as the Secretary determines

				appropriate.

							

							(d)

							Duties of cooperatives

							Each health insurance purchasing cooperative that receive funds

				under this section shall—

							

								(1)

								enter into agreements with insurers offering health insurance

				coverage that meets the guidelines developed under subsection (e);

							

								(2)

								enter into agreements with member eligible employers to provide

				insurance through the cooperative to the employees of such employers;

							

								(3)

								enroll only eligible employees and their families;

							

								(4)

								provide enrollee information to the State; and

							

								(5)

								carry out other functions provided for by the Secretary.

							

							(e)

							Qualifying health insurance coverage

							For purposes of this section, qualifying health insurance

				coverage shall be coverage that is—

							

								(1)

								fully insured;

							

								(2)

								approved by the department of insurance for the State in which

				the coverage is offered; and

							

								(3)

								creditable coverage as described in section 2701(c)(1).

							

							(f)

							Eligible employers

							In this section, the term eligible employer means

				an employer—

							

								(1)

								that employs 100 or fewer employees (as determined in

				accordance with section 2791(e)(6)); or

							

								(2)

								regardless of size, that self insures.

							(g)Authorization

				of appropriationsThere is authorized to be appropriated, such

				sums as may be necessary to carry out this section.

						.

			

